DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communications
The examiner acknowledges request for extension of time and response to restriction requirement filed 12/03/2020.
Receipt is also acknowledged for IDS filed 03/03/2020 and preliminary amendment filed 11/20/2019.
Claims 3-10 and 12 are amended.  New claim 13 is added.
Claims 1-13 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 12/03/2020 is acknowledged.  The traversal is on the ground(s) that Groups II, III and IV correspond to allowable Group I and should be reinstated.  This is not found persuasive because while the rejoinder clause permits rejoining withdrawn process claims with product claims, determination of allowability of Group I, claims 1-7 have not been made.   Once Group I is determined allowable, withdrawn process claims that are commensurate in scope with an allowable product/apparatus claim will be rejoined; and withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. See MPEP § 821.04.   Additionally, in order for rejoinder to occur, applicant is Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The requirement is still deemed proper and is therefore made FINAL
However, TRANCHANT teaches cosmetic composition comprising microgel and magnetite and can be applied to the skin or used as makeup as described below.   Hence claims 8, 9 and 13 are included with claims 1-7.
Therefore, claims 10-12 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/03/2020.
Claims 1-9 and 13 are under consideration.

Priority
The examiner acknowledges this application as a 371 of PCT/IB2018/001212 filed 11/02/2018, and which claims benefit of EPO application 17196940.5 filed 10/17/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clams 2 and 3 used the term “preferably” to further limit amounts within the same claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 3 recite the broad recitation 0-6 number of ethoxy-end group (claim 2) 80-90 molar fraction (claim 3), and the claims also recite 4-5 ethoxy-end group (claim 2) and 82-86 molar fraction (claim 3) which is the narrower statement of the range/limitation.   Claim 3 also recites broader and narrower ranges for molar fractions of oligoethylene glycol methacrylate monomeric units and (meth)acrylic acid monomeric units. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites “the weight ratio” in line 3.   “Weight ratio” is the first occurrence in claim 1.   Thus, the recitation of “the weight ratio” lacks antecedent support.
Claim 3 recites “the molar fraction” in lines 1 and 2.   “Molar ratio” is the first occurrence in claim 3.   Thus, the recitation of “the molar fraction” lacks antecedent support.
Claims 4-9 and 13 depend from claim 1 and are included in the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as evidenced by EHLIS et al. (US 20110033400 A1).
TRANCHANT discloses poly(oligo(ethylene glycol) methacrylate microgel that carry magnetite nanoparticles or biologically active substances (see the whole document with emphasis on the abstract; paragraphs [0029]-[0040]).   The product is used in cosmetic compositions (see at least paragraphs [0069], [0074]-[0076]); and the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and the composition may also contain surfactant, oil, pigments, dyes and biologically active products (paragraphs [0075], [0076]).   In paragraph [0133], the composition contains 1.45 g/L (1.45 mg/mL) microgel (P(MEO)2MA-co-OEGMA-co-MAA) and 1.34 g/L (1.34 mg/mL) magnetite.    Magnetite is used in cosmetics (claim 3 of US 20110033400 A1 evidentiary reference) and meets the limitation of cosmetically active substance of claim 1.   Thus there is 1.34 mg magnetite to 1.45 mg of g/mg to 10 mg/mg. 
The ethylene glycol units, that is the n in the M(EO)nMA is 8-10 (paragraph [0034]) meeting the requirement of claim 1 as 8-10 anticipates 6-10.   The EO unit in the M(EO)2MA is 2 (paragraph [0034]) anticipating the requirement of claim 2 that there are 0-6 units EO.
Thus for claims 1 and 2 and 5, the microgel containing magnetite where the ratio is 0.9 mg magnetite/mg microgel, and having 2 EO units M(EO)2MA and 8019 EO units in M(EO)nMA anticipates claims 1 and 2, and for claim 5, the 0.9 mg magnetite/mg microgel is lower than 10mg/mg and higher than 250 g/mg-850 g/mg     
For claim 4, the microgel product is in the form of thin film dispersed in aqueous phase  (paragraphs [0014], [0015]) and the thickness or size varies from 350-450 micron (paragraph [0137 and this range anticipates the range of 10-500 micron of claim 4.
For claim 9, the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and thereby anticipates the claim.
Thus, TRANCHANT teaches all the elements of claims 1-2, 4-5 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as evidenced by EHLIS et al. (US 20110033400 A1) as applied to claim 1.
TRANCHANT as evidenced by EHLIS has been described above to anticipate claim 1. 
Claims 3, 7, 8 and 13 are dependent from claim 1.   Claim 3 limits the % amounts of the diethylene glycol methacrylate, the oligoethylene glycol methacrylate and the methacrylic acid monomeric units of the microgel.   
TRANCHANT teaches the microgel to comprise 80-90 mole% M(EO)2MA (which meets the diethylene glycol methacrylate), 5-15 mole% M(EO)2MA (which is oligoethylene glycol methacrylate) and 0.1-10 mole% methacrylic acid monomer (see paragraph [0041]) and the total number of moles of the components totals 100%.   
The difference between Claim 3 and the different parts that make up the microgel in TRANCHANT is that in TRANCHANT, the methacrylic acid monomer is at 0.1 to 10 mole% while it is at 2-8 mole% in claim 3.   The 0.1-10 mole% overlaps the claimed range of 2-8 
Therefore, at the effective date of the invention, one having ordinary skill in the art, guided by TRANCHANT that the total numbers of moles of the monomers should add up to 100% and also that the monomers are disclosed in ranges, would use amounts of the methacrylic acid monomers in % amounts that when combined with M(EO)2MA (which meets the diethylene glycol methacrylate) and M(EO)2MA (which is oligoethylene glycol methacrylate) would total 100%.   The motivation is to obtain a microgel composition such that when the mole% of the various monomeric units are added, the amount would be 100 % by selecting the mole % of the methacrylic acid monomer from the 0.1-10% that would when combined with the other two produce a microgel that would be monodisperse, pH-responsive and temperature-responsive and be able to incorporate organic molecules or inorganic particles such as magnetite.
For claim 7, the release characteristics recited is characteristic of the composition of claim 1.   Because TRANCHANT teaches the composition/product of claim 1, it would also be expected to have the recited characteristic release in claim 7.   Specifically, the microgel of TRANCHANT is also pH responsive to variations of pH (see the whole document and paragraph [01212]).
For claim 8, the makeup cosmetic composition of TRANCHANT contains oil or surfactant and TRANCHANT teaches the composition of claim 1.   While TRANCHANT teaches the composition of claim 1 and also teaches that the composition contains oil or surfactant, TRANCHANT does not teach the ionic strength recited in claim 8.   However, because TRANCHANT teaches the composition of claim 1 containing oil or surfactant, it will be reasonably expected that the same claimed composition and disclosed composition would have 
For claim 13, the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and thereby meeting the limitation of the claim.
Therefore, TRANCHANT as evidenced by EHLIS renders claims 3, 7, 8 and 13 prima facie obvious.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as evidenced by EHLIS et al. (US 20110033400 A1) as applied to claim 1, in view of YUHAN LEE et al. “Bioinspired Surface Immobilization of Hyaluronic Acid on Monodisperse Magnetite Nanocrystals for Targeted Cancer Imaging,” in Adv. Mater. 2008 November 3; 20 (21): 4154-4157, downloaded as pages 1-5.
TRANCHANT as evidenced by EHLIS has been described above to anticipate claim 1. 
Claim 6 further limits the cosmetic active organic substances to Octyl salicylate or hyaluronic acid or diethylamino hydroxybenzoyl hexyl benzoate or benzophenone-4 or citronellol or salicylic acid.   TRANCHANT differs from claim 6 by not disclosing any of the cosmetic active organic substances listed in claim 6.   
However, in the TRANCHANT teaches in paragraph [0017] that microgels have been known to be effective targeted delivery vehicles for active principles for treating cancer.   It is also known in the art that hyaluronic acid immobilized on particles of magnetite have been used for targeted drug delivery in the treatment of cancer (see the whole document of YUHAN LEE, the title).   Thus, at the effective date of the invention, the artisan would be motivated to include 
Therefore, TRANCHANT as evidenced by EHLIS in view of YUHAN LEE renders claim 6 prima facie obvious.  

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613